 

EMPLOYMENT AGREEMENT

 

Employment Agreement between Healthcare Corporation of America (the “Company”)
and Ann Saskowitz (the Employee”).

 

The Employee wishes to serve in a managerial capacity for the Company and the
Company desires to employ the Employee to provide such services upon the terms
and conditions hereinafter set forth.

 

Now therefore, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

 

Article I - EMPLOYMENT

 

1.01Employment. The company hereby employs the Employee and the Employee hereby
accepts employment, upon and agrees to the terms and conditions set forth
herein:

 

1.02Employment Term. The term of employment under this agreement shall commence
on or about September 15, 2012 depending on the status of the Employee and the
Company at the time and shall expire three years after the date hereof

 

1.03Duties. Commencing on the date hereof, the Employee shall perform the duties
of VP of Support Services and shall, under the direction of the CEO or the CEO’s
designee to the best of his ability perform such duties consistent with this
position which shall include the oversight and management of all aspects of the
Company’s Support Services Operations. The Employee shall perform such other
duties or special projects as are assigned from time to time by the CEO.

 



1.04Extent of Service. During the employment term, the Employee shall devote his
fulltime working time, attention and energy to the oversight and management of
the Company’s Support Services Operations or special projects assigned by the
CEO. The Employee may engage in outside endeavors with the consent of the
company.

 

Article II - COMPENSATION AND BENEFITS

 

2.01Salary. During each year of employment, the Company shall pay the Employee
an annual base salary payable according to Company payment policy and subject to
withholding and other applicable taxes. For the first year of employment, the
base salary shall be fixed at $150,000 dollars ($150,000) per year. The base
salary shall be adjusted as follows:

 

If the Company sales for period January 1, 2013 - June 30, 2013 are $50,000,000
or greater, the Employee’s salary will increase to $180,000 dollars ($180,000)
per year.

 

If the Company sales for period April 1, 2013 - March 31, 2014 are $150,000,000
or greater, the Employee’s salary will increase to$210,000 dollars ($210,000)
per year.

 

If the Company sales for period April 1, 2014 - March 31, 2015 are $300,000,000
or greater, the Employee’s salary will increase to $240,000 ($240,000) per year.

 

 

 

 

2.02Bonus. The Employee shall be eligible to participate in a bonus plan of the
Company. The actual amount of bonus shall be determined by the Board of
Directors and shall be based upon the performance of the Employee and the
Company.

 

2.03Stock. Stock Options and 401K Plan. Employee will be entitled to receive
stock options according to the Stock Option Plan approved by the Board of
Directors. When established by the company, the Employee will be entitled to
participate in the Company’s 401K Plan.

 

2.04Benefits. The Company shall provide health benefits, consistent with
employee hand book.

 

2.05Vacation. The Employee shall be entitled to no less than (4) four weeks
vacation during every year of the employment term.

 

2.06Expenses. The Company shall promptly reimburse the Employee for all expenses
submitted by the Employee on a weekly expense report that were incurred by the
Employee in connection with the performance of the duties and responsibilities
of the Employee.

 

Article III -TERMINATION

 

3.01Termination for Cause. During the employment term, the Company may terminate
the Employee’s employment under this agreement at any time for cause (as
hereinafter is defined) upon written notice specifying the cause and the date of
termination. For purposes of this agreement. “Cause” shall mean:

 

a.misappropriation by the Employee of funds, properties or assets of the
Company;

 

b.chronic alcoholism, drug addiction or substance abuse;

 

c.repeated violations of the policies and procedures of-the Company;

 

d.slander or libel or other torts relating to the Employee’s office or
employment with the Company which has a material adverse effect on the Company;

 

e.violation of the non-competition and/or non-disclosure provisions contained
herein;

 

f.the Employee’s conviction or plea of guilty to any material felony or crime;

 

g.job performance measured on the basis of time, effort and accomplishments that
fall below an acceptable standard for the Employee’s job duties and
responsibilities.

 

3.02Termination without Cause. During the three year employment term, the
Company may terminate the Employee’s employment under this agreement at any
time. However, if the Employee is terminated without Cause, the Employee’s base
salary provided in Section 2.01 and the other benefits provided under Article II
shall be continued on a timely basis for the balance of the term of the
Agreement. During subsequent employment terms, the Board of Directors, by
majority vote, may terminate the Employee’s employment under this agreement any
time for any reason upon no less than sixty (60) days advance written notice.
The Employee may terminate this agreement at any time for any reason upon no
less than sixty (60) days advance written notice.

 

2

 

 

3.03Termination in the Event of Death or Disability The Employee’s employment
under this agreement shall terminate in the event of the Employee’s death or
disability. Disability shall mean the inability of the Employee to perform
substantial and material duties due to physical or mental disablement which
continues for a period of six (6) consecutive months during the employment term
as determined by an independent qualified physician mutually acceptable to the
Company and the Employee, or his personal representative. If the Employee is
terminated by reason of disability, the Employee’s base salary provided in
Section 2.01 and the other benefits provided under Article II shall be continued
on a monthly basis until the waiting period for payment of disability benefits
prescribed in any long-term disability insurance provided by the Company to
cover the Employee for such disability was satisfied. In the event this
Agreement should terminate by reason of death of the Employee, the Employee’s
spouse (or the Employee’s estate) shall be paid, upon the occurrence of such
termination, applicable death benefits to which the spouse is entitled under any
existing benefit plans of the Company, plus one (1) year’s salary pursuant to
the terms of this Agreement, within thirty (30) days from the date of death.

 

Article IV -CONFIDENTIAL INFORMATION

 

4.01Proprietary Information. In the course of the Employee’s service to the
Company, the Employee may have access to confidential know-how, software
programs, business documents, marketing data, client lists and trade secrets
which are confidential. Such information shall not include any information which
is in the public domain during or after the employment of the Employee, provided
such information is not in the public domain as a consequence of disclosure
directly-by the Employee in violation of this Agreement.

 

4.02Fiduciary Obligations. The Employee agrees at all times to keep all
Proprietary information in a fiduciary capacity for the sole benefit of the
Company.

 

Article V - NON-COMPETITION AND NON-SOLICITATION

 

5.01Non-Competition and Non-Solicitation. The Employee covenants and agrees at
all time while an Employee of the Company or during the two (2) year period
immediately after termination of employment hereunder or cause or voluntary
termination that the Employee shall not directly or indirectly (individually or
through a business or another person) engage in the following activities or
assist another in such activities:

 

a.recruiting or attempting to recruit any person who is currently employed by
the company; or

 

b.entering into, engaged in competition with the Company at the time of the
Employee’s termination of employment with the Company and the Employee’s
relationship with such Competitor involves the Employee’s management of product
lines (“Competing Products”) that are in direct competition with those of the
Company without the advance written consent of the Company.

 

3

 

 

c.soliciting the Company’s current, former and prospective customers with
respect to competing products.

 

Article VI - MISCELLANEOUS

 

6.01Obligations. The obligations set forth herein are the Obligations of the
Company.

 

6.02Notices. All notices shall be in writing and shall be deemed delivered, when
by hand confirmation of receipt or when by certified mail or by facsimile.

 

a.for communications to the Company:
Prescription Corporation of America
66 Ford Road Suite 230
Denville, New Jersey 07834
Attn: Gary Sekulski/CEO

 

b.for communication to the Employee:

 

     

  

6.03Assignment. This agreement and all rights hereunder are personal to the
Employee and may not be assigned. The Company may assign the Agreement to any
person, firm or corporation (“Acquirer”) succeeding to all or substantially all
of the business or assets of the Company whether by purchase, merger or
consolidation-provided the Company remains liable for the provisions of this
Agreement and the Acquirer agrees in writing to assume and fulfill the
obligations under this Agreement.

 

6.04Caption. Captions have solely been inserted for convenience of reference.

 

6.05Severability. The provisions of this Agreement are severable. In the event
that any arbitrator, court or competent jurisdiction shall deem any provision of
the Agreement unenforceable, such entity shall have the power to reduce its form
to make it valid and enforceable to the full extent permitted by law.

 

6.06Governing Law. This agreement shall be governed by the laws of the State of
New Jersey.

 

6.07Attorney’s Fee. In the event that any action is brought to enforce any
provision of this Agreement or to obtain money damages for the breach of this
Agreement, all costs including Attorney’s fees shall be paid by the
non-prevailing party.

 

6.08Arbitration. Any controversy or claim arising out of this Agreement and
which is not resolved in thirty (30) days after either party notifies the other
party in writing that the notifying party is considering arbitration for
resolution, shall be settled by arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association.

 

4

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as a binding
contract as of this day and year.

  

Healthcare Corporation of America       By: /s/ Gary Sekulski     Gary Sekulski,
CEO       By: /s/ Ann Saskowitz     Ann Saskowitz  

 

5

